DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Italy on 12/20/2018. It is noted, however, that applicant has not filed a certified copy of the IT 2018000020389 application as required by 37 CFR 1.55.

Claim Objections
Claims 1-10 are objected to because of the following informalities: 
Claim 1 recites “a head inside which the chambers are at least partially obtained” where the use of “obtained” is clunky and for examination purposes the immediate phrase above will be treated as “a head inside which the chambers are at least partially defined”. 
Claims 2-10 are objected to for depending from an objected to claim. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1 Line 4: “A driving device is housed for moving each piston”
Prong 1: Driving device for moving where driving device does not imply structure.
Prong 2: The driving device is used for moving which is seen as the functional language.
Prong 3: There is no sufficient structure to clarify the driving device for performing the claimed function.
Review/Support: A review of the specification has shown that the driving device is a motor connected to a crankshaft to translation rotational movement into reciprocating motion. This is described on Page 1 of the specification and Figure 1 of the instant application. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2011/0027106 (Ochiai hereinafter).
Regarding claim 1, Ochiai teaches a reciprocating pump (Figure 1) that discloses a plurality of pistons (Pistons 1 per ¶ 24, last sentence), each of which is slidable along a movement direction in order to vary volume of a corresponding chamber (¶ 24); a casing inside of which a driving device is housed for moving each piston of the plurality of pistons along the movement direction (Casing 6 with driving device featuring crankshaft 17 per ¶ 27); a head inside of which the chambers are at least partially obtained (Head 4); a plurality of suction valves, each one of which is associated with a chamber and is operable for enabling the liquid to enter the chamber (Suction valves 8 corresponding to each piston and cylinder); a plurality of delivery valves, each one of which is associated with a chamber and is operable for enabling the liquid to exit the chamber (Discharge valves 10 corresponding to each piston and cylinder); wherein each suction valve has an axis arranged transversely to a further axis of the delivery valve associated with the same chamber (Annotated Figure 1 provided below); the pumping device further comprising an intermediate body interposed between the casing and the head (Intermediate body 5), the intermediate body being distinct from the casing and from the head (Seen in Figure 1), the intermediate body having a guide device for guiding each piston along the 

    PNG
    media_image1.png
    560
    816
    media_image1.png
    Greyscale

Regarding claim 2, Ochiai’s teachings are described above in claim 1 where Ochiai further discloses that the intermediate body is clamped between the casing and the head and keeps the casing spaced from the head (Intermediate body 5 is clearly positioned between head 4 and casing 6 and must be in a fixed/clamped position).
Regarding claim 3
Regarding claim 4, Ochiai’s teachings are described above in claim 3 where Ochiai further discloses that at least a portion of the opening provided in the casing is delimited by a guide surface for guiding each piston along the movement direction (Annotated Figure 1 above shows the guide surface for claim 4 [C4]), in an area of the piston proximal to the driving device, so that each piston has a rear portion guided by the guide surface and a front portion guided by the sleeve when the piston is moved along the advancement direction (Clearly depicted in Figure 1 of Ochiai).
Regarding claim 5, Ochiai’s teachings are described above in claim 1 where Ochiai further discloses that a sealing arrangement housed in the intermediate body to prevent leakage of fluid from each chamber towards the casing (Seal 20), the sealing arrangement comprising a first sealing element surrounding the piston in a position closer to the chamber and a second sealing element surrounding the piston in a position further away from the chamber (Figure 2 shows the seal 20 comprising multiple seals where a first seal is closest to the head while a second seal is any other seal).
Regarding claim 6, Ochiai’s teachings are described above in claim 5 where Ochiai further discloses that the intermediate body has a protrusion which projects towards the inside of the intermediate body (Annotated Figure 1 above, “Protrusion”), the first sealing element being axially interposed between the sleeve and the protrusion (Seal 20 is between sleeve 14 and labeled protrusion).
Regarding claim 7
Regarding claim 8, Ochiai’s teachings are described above in claim 5 where Ochiai further discloses that a connection conduit for putting an inlet of the pumping device in fluid communication with the sealing arrangement (Connection conduit 22 per ¶ 30).
Regarding claim 9, Ochiai’s teachings are described above in claim 8 where Ochiai further discloses that the connection conduit has an end that leads into a suction manifold communicating with the suction valves (Source end of 22 from 23, ¶ 30), the connection conduit having a further end that leads into the intermediate body in a position interposed between the first sealing element and the second sealing element (¶ 30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0027106 (Ochiai) in view of US 2009/0123303 (Ohnishi hereinafter).
Regarding claim 10, Ochiai’s teachings are described above in claim 1 but are silent with respect that the intermediate body is made up of two separate parts and comprises a first part in which the guide device is housed, the first part being adjacent to the head, and a second part interposed between the first part and the casing.
However, Ohnishi teaches a reciprocating pump (¶ 2) that discloses a head (Figure 1, head 13), a casing (2), and a two part intermediate body (5 and 10). The resultant combination would be such that the intermediate body of Ochiai is formed as a two part intermediate body 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the intermediate part of Ochiai in to two separate components since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746